DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 10-13, 15-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (herein after will be applied to Deshpande) (On Tile Grouping) in view of Chen (US 20200213588).

Regarding claim 1, Deshpande discloses
the coded video stream further comprising a first indicator that explicitly indicates whether a tile group of the plurality of tile groups is rectangular and identifying whether the tile group of the picture is rectangular based on the first indicator;  and [See Deshpande [Pg. 3] Rect_tile_group_flag.]
a second indicator that explicitly indicates a total number of the plurality of tile groups in the picture; [See Deshpande [Pg. 3] Num_tile_groups_in_pic_minus1.]
wherein the first indicator and the second indicator are provided in a picture parameter set (“PPS”) of the coded video stream, [See Deshpande [Pg. 3] Both Rect_tile_group_flag and Num_tile_groups_in_pic_minus1 are signalled in the PPS.]
wherein the PPS of the coded video stream further comprises a third indicator that indicates at least one tile group ID of one of the plurality of tile groups, each of the at least one tile group ID being an identifier of a respective one of the plurality of tile groups, [See Deshpande [Pg. 4] Tile_group_id.]
wherein the coded video stream further comprises a flag that explicitly indicates whether the at least one tile group ID is explicitly signaled in the PPS, and [See Deshpande [Pg. 3] Signalled_tile_group_id_flag.  Also, see Pgs. 2-3 for the PPS syntax parameters which include the signalled tile group id flag with descriptor u(1).
wherein the PPS further comprises a fourth indicator that indicates a bit length of an entirety of one or more of the at least one tile group ID.  [See Deshpande [Pg. 4] Signalled_tile_group_id_length_minus1.]
Deshpande does not explicitly disclose
a method performed by at least one processor, the method comprising: 
receiving a coded video stream comprising a picture partitioned into a plurality of tile groups, each of the plurality of tile groups include at least one tile, 
reconstructing, forwarding, or discarding the tile group.  
However, Chen does disclose
a method performed by at least one processor, the method comprising: [See Chen [0036] Video decoder is implemented by hardware such as one or more processors configured to execute program instructions stored in memory.]
receiving a coded video stream comprising a picture partitioned into a plurality of tile groups, each of the plurality of tile groups include at least one tile, [See Chen [Figs. 1-3] Picture divided into a plurality of tile groups.]
reconstructing, forwarding, or discarding the tile group.  [See Chen [Fig. 6] Video decoder with prediction steps for reconstruction.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Deshpande to add the teachings of Chen, in order to implement the tile syntax/algorithm of Deshpande with a real-world decoder structure in Chen such that effective implementation of the algorithm is performed via a video decoder.  This will allow the improvements of the tile syntax/algorithm of Deshpande to occur in a real-world scenario.

Regarding claim 2, Deshpande (modified by Chen) disclose the method of claim 1.  Furthermore, Deshpande discloses
wherein the first indicator is a flag. [See Deshpande [Pg. 3] Rect_tile_group_flag.]
 
Regarding claim 5, Deshpande (modified by Chen) disclose the method of claim 1.  Furthermore, Deshpande discloses
wherein the first indicator of the coded video stream received indicates whether the tile group of the plurality of tile groups has the rectangular shape, without indicating whether any other tile group of the plurality of tile groups of the picture has the rectangular shape. [See Deshpande [Pg. 3] Rect_tile_group_flag.]

Regarding claim 12, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 1.

Regarding claim 13, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 13.

Regarding claim 15, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 15.

Regarding claim 20, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 20.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Deshpande (On Tile Grouping) in view of Chen (US 20200213588) and in further view of Hendry et al. (herein after will be referred to as Hendry) (US 20170289556).

Regarding claim 6, Deshpande (modified by Chen) disclose the method of claim 1.  Furthermore, Deshpande discloses
wherein the first indicator of the coded video stream received indicates that the tile group has the rectangular shape, [See Deshpande [Pg. 3] Rect_tile_group_flag.]
the coded video stream further comprises syntax elements that each indicate a respective corner of the tile group, and [See Deshpande [Pg. 3] Top_left_tile_idx and bottom_right_tile_idx.]
Deshpande does not explicitly disclose
the method further comprising identifying a size or location of the tile group based on the syntax elements.  
However, Hendry does disclose
the coded video stream further comprises syntax elements that each indicate a respective corner of the tile group, and the method further comprising identifying a size or location of the tile group based on the syntax elements.  [See Henry ‘556 [0165] Syntax elements indicating a location and size of the tile set.  Also, see 0124, tile set is described by top-left and bottom right corner.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Deshpande (modified by Chen) to add the teachings of Hendry ‘556, in order to incorporate obvious and past prior art teachings that indicate the location and size of the tile groups using the corner syntax elements such that accurate tile decoding is performed.

Regarding claim 16, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 16.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (On Tile Grouping) in view of Chen (US 20200213588) and in further view of Wu et al. (herein after will be referred to as Wu) (US 20170318288).

Regarding claim 10, Deshpande (modified by Chen) disclose the method of claim 1.  Furthermore, Deshpande discloses
wherein the coded video stream received further comprises a fourth indicator, in a parameter set or a tile group header, that indicates a number of tiles included in the tile group, and [See Deshpande [Pg. 6] Tile group header includes syntax elements referring to NumTilesInCurrTileGroup.]
Deshpande does not explicitly disclose
the method further comprises identifying positions of corners of the tile group in the picture based on counting the number of tiles in a raster-scan order.
However, Wu does disclose
the method further comprises identifying positions of corners of the tile group in the picture based on counting the number of tiles in a raster-scan order. [See Wu [0008] Syntax elements that identify two corners of the tile rectangle.  Also, see 0102, Size information, number of tile rows and number of tile columns is include in syntax.  Also, see 0171-0175, syntax elements specify corners of the tile group in raster scan of the picture.
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Deshpande (modified by Chen) to add the teachings of Wu, in order to improve upon signaling control data for tile sets [See Wu [0005]].
 
Regarding claim 11, Deshpande (modified by Chen) disclose the method of claim 1.  Furthermore, Deshpande does not explicitly disclose
wherein the coded video stream received further comprises a fourth indicator that indicates whether the tile group is a motion-constraint tile set or the tile group includes a plurality of motion-constraint tiles, and the method further comprises identifying whether the tile group of the coded video stream is the motion-constraint tile set or includes the plurality of motion-constraint tiles based on the fourth indicator.  
However, Wu does disclose
wherein the coded video stream received further comprises a fourth indicator that indicates whether the tile group is a motion-constraint tile set or the tile group includes a plurality of motion-constraint tiles, and the method further comprises identifying whether the tile group of the coded video stream is the motion-constraint tile set or includes the plurality of motion-constraint tiles based on the fourth indicator.  [See Wu [0098] Signaling control data for motion-constrained tile sets that indicates processes within one or more specified sets of tiles.]
Applying the same motivation as applied in claim 11.

Regarding claim 18, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 18.

Regarding claim 19, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/
Primary Examiner, Art Unit 2486